IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS
                                     NO. AP-76,673



                    EX PARTE CHELSEA LEA RICHARDSON



        ON APPLICATION FOR WRIT OF HABEAS CORPUS IN CAUSE
              NO. 0929234A IN THE 297 TH DISTRICT COURT
                          TARRANT COUNTY



      Per curiam.


                                     OPINION

      This is a post conviction application for writ of habeas corpus filed pursuant to the

provisions of Texas Code of Criminal Procedure article 11.071.

      In June 2005, a jury convicted applicant of the offense of capital murder. The jury

answered the special issues submitted pursuant to Texas Code of Criminal Procedure article

37.071, and the trial court, accordingly, set punishment at death. This Court affirmed

applicant’s conviction and sentence on direct appeal. Richardson v. State, No. AP-75,200
                                                                                Richardson - 2

(Tex. Crim. App. Jan. 23, 2008 ) (not designated for publication).

       Applicant presents nine allegations in which she challenges the validity of her

conviction and sentence. Following an evidentiary hearing, the trial judge entered agreed

findings of fact and conclusions of law. The trial court found that applicant was entitled to

relief on her allegation that the State, through its prosecutor Mike Parrish, failed to reveal

Brady material regarding an examination of its key witness by a psychologist, which affected

the punishment phase of her trial. The court recommended that relief should be granted and

that applicant should receive a new punishment trial.

       This Court has reviewed the record with respect to the allegations made by applicant.

The trial judge’s findings and conclusions are supported by the record. Relief is granted, and

this case is remanded to the trial court for new punishment proceedings. All other relief is

denied.

DELIVERED: November 2, 2011

DO NOT PUBLISH